Citation Nr: 1454715	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of radiation exposure, to include skin cancer and thrombocytopenia.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to September 1962, and from September 1962 to February 1980.

This matter came to the Board of Veterans' Appeals (Board) from an April 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, the Veteran testified at a hearing before the Board; the transcript is of record.  This matter was remanded in April 2008 and August 2010.

In April 2012, the Board denied entitlement to service connection for residuals of radiation exposure, to include skin cancer and thrombocytopenia.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2013 Joint Motion for Remand (JMR), the Court vacated and remanded the Board's April 2012 decision.

In November 2013, the Board denied entitlement to service connection for residuals of radiation exposure, to include skin cancer and thrombocytopenia.  The Veteran filed a timely to the Court.  Pursuant to a July 2014 JMR, the Court vacated and remanded the Board's November 2013 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In December 2007, the Chief Public Health and Environmental Hazards Officer, offered an opinion in response to the Director, Compensation and Pension Service November 2007 opinion request.  The physician stated that based on the Veteran's DD Form 1141, it is estimated that he was occupationally exposed to a dose of ionizing radiation during military service of 0.842 rep, rad or r.  

The Veteran, however, challenges the ionizing radiation dose estimate.  The Veteran asserts that the records of occupational exposure to ionizing radiation are incomplete and do not reflect his actual exposure while in service.  The Veteran asserts that he was exposed to atomic/nuclear testing in 1954 and spent many years around nuclear reactors and aboard nuclear submarines between 1957 and 1978.  The Veteran asserts that in December 1957, he was involved with dismantling portions of a nuclear reactor compartment that required he wear special clothing and undergo decontamination post exposure.  The Veteran has related that showering was part of the decontamination process and that at times he was required to return to the showers to "scrub down again" before he would be cleared by a Safety Officer with a Geiger counter.  He further asserts that decontaminating his hair was a "major problem."  Also, he asserts that the last exposure is reflected is in September 1960, but he continued to serve on nuclear submarines until 1978.  Accordingly, the Veteran's asserts that his exposure is unknown, making the official estimate truly suspect and of no value.  

In light of the Veteran's contentions, further information and opinion is needed from VA's Under Secretary for Health regarding a dose estimate and an advisory opinion.  See 38 C.F.R. § 3.311(a)(2)(iii) (2014).  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the DTRA to provide a revised radiation dose estimate, considering the DD Form 1141 of record, the service personnel records, and the Veteran's reports of being exposed to atomic/nuclear testing in 1954 and spending many years around nuclear reactors and aboard nuclear submarines between 1957 and 1978.  

2.  Forward pertinent records to VA's Under Secretary for Health in order to obtain a radiation dose estimate in accordance with the procedures outlined in 38 C.F.R. § 3.311(a)(2)(iii).

3.  Refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c).

In formulating this opinion, consideration should be given to the December 2007 opinion from the Chief Public Health and Environmental Hazards Officer; opinions from Dr. Colleen MacInnis, M.D; and, the opinions of the VHA examiners.  

4.  If either of the benefits sought are not granted, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




